


Exhibit 10.55

 

RESTRICTED STOCK UNIT AGREEMENT

 

CUBIST PHARMACEUTICALS, INC.

 

This Restricted Stock Unit Agreement (the “Agreement”) governs the Award of
restricted stock units (“RSUs”) to employees (“Participants”) of Cubist
Pharmaceuticals, Inc. (the “Company”).  The details of any RSU Award made to a
Participant will be set forth in a letter from the Participant’s manager or
other written communication from the Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.             Relationship to the Plan.  The Participant specifically
understands and agrees that the Award is being issued under the Company’s
Amended and Restated 2000 Equity Incentive Plan (the “Plan”), a copy of which
the Participant acknowledges he or she has read and understands and by which
Plan he or she agrees to be bound.  The provisions of the Plan are incorporated
into this Agreement by reference.  Any terms used and not defined in this
Agreement have the meanings ascribed to such terms in the Plan.

 

2.             Grant of Award.  Participants will be notified of their RSU Award
through a Notice.  The Notice will contain, among other things, the number of
RSUs in the Award and the grant date of the Award.  The Award represents a
contingent entitlement of the Participant to receive shares of the Company’s
common stock, par value $.001 per share (“Common Stock”).

 

3.             Vesting of Award.  Subject to the terms and conditions set forth
in this Agreement and the Plan, including the potential impact of a Change in
Corporate Control upon the vesting of the Award, the Award will vest annually on
a pro rata basis over four years from the grant date, provided that the
Participant remains continuously employed by the Company or a Subsidiary through
the applicable vesting date.  On each vesting date, the Participant will be
entitled to receive such number of shares of Common Stock equivalent to the
number of RSUs that vest on the vesting date, provided that the Participant is
employed by the Company or a Subsidiary on such vesting date.  Such shares of
Common Stock shall thereafter be delivered by the Company to the Participant in
accordance with this Agreement and the Plan and as required to comply with
Section 409A of the Code.  Notwithstanding the foregoing, if the Participant is
as of the vesting date a “specified employee” (as defined under Section 409A of
the Code) then such delivery of shares of Common Stock, if required by
Section 409A of the Code, will be made six months after the date of a Separation
from Service (as defined in Section 409A of the Code).

 

4.             Forfeiture of the Award.

 

(a)           You are required to acknowledge and accept the terms of this
Agreement and the Plan in the manner set forth in Section 16 within the time
period specified by the Company and/or its designated broker.  The failure to
acknowledge and accept the Award within such time period will result in your
forfeiture of the Award.

 

(b)           Except as otherwise set forth in this Agreement or the Plan, if
the Participant ceases to be employed for any reason by the Company or a
Subsidiary prior to a vesting date, then as of the date on which the
Participant’s employment terminates, all unvested RSUs subject to an RSU Award
shall immediately be forfeited to the Company.

 

5.             Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, an Award shall not be assigned, pledged or transferred in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process.  Any attempted transfer, assignment, pledge or

 

--------------------------------------------------------------------------------


 

other disposition of an Award or of any rights granted under this Agreement that
is contrary to the provisions of the Plan or this Section 5, or the levy of any
attachment or similar process upon an Award shall be null and void.  Except as
permitted by the Plan, the shares of Common Stock to be issued pursuant to this
Agreement shall be issued, during the Participant’s lifetime, only to the
Participant (or, in the event of legal incapacity or incompetence, to the
Participant’s guardian or representative).

 

6.             Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Common Stock issued
hereunder shall be sold in accordance with the requirements of the Securities
Act of 1933, as amended.

 

7.             Rights as a Stockholder.  The Participant shall have no right as
a stockholder, including voting and dividend rights, until the Award vests in
accordance with the Notice and Section 3 of this Agreement.

 

8.             Tax Liability of the Participant and Payment of Taxes.

 

(a) The Participant acknowledges and agrees that any income or other taxes due
from the Participant with respect to an Award or the shares of Common Stock to
be issued pursuant to this Agreement or otherwise sold shall be the
Participant’s responsibility.

 

(b)  The Participant agrees that the Participant will owe taxes on each vesting
date on the portion of an Award that vests on the vesting date.  Prior to the
vesting date, the Participant may elect (through the website of the broker
designated by the Company) to either pay such taxes in cash (through the payment
of a check or wire transfer) or through a “Sell to Cover Taxes”, in which the
broker designated by the Company sells on the Participant’s behalf a whole
number of shares of Common Stock from the shares issuable to the Participant on
each vesting date to generate cash proceeds sufficient to satisfy such taxes. 
In the event of a Sell to Cover Taxes, the Participant will be responsible for
all broker’s fees and other costs of sale.   If the Participant either
(i) elects to pay the taxes in cash and does not pay the taxes to the Company on
or prior to the vesting date, or (ii) does not make a tax election on or prior
to the vesting date, the Participant will be deemed to have elected to Sell to
Cover Taxes.  In the event of a Sell to Cover Taxes under the preceding
sentence, the sale will be effected by the Company’s designated broker within a
reasonable period of time after the vesting date and the Participant will be
solely responsible for any additional tax obligations that result from the
sale.  Neither the Company nor the broker designated by the Company will
guarantee any particular sale price in a Sell to Cover Taxes.

 

9.             Participant Acknowledgements and Authorizations.  The Participant
acknowledges the following:

 

(a)           The Company is not by the Plan, this Agreement or an Award
obligated to continue the Participant’s employment relationship or consulting
relationship with the Company or any Subsidiary.

 

(b)           The grant of an Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award under the
Plan, benefits in lieu of such awards or any other benefits in the future.

 

(c)           The Plan is a voluntary program of the Company and future awards,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any award, the amount of any award, vesting provisions
and purchase price, if any.

 

(d)           The value of an Award is an extraordinary item of compensation
outside of the scope of the Participant’s employment.  As such, an Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service

 

2

--------------------------------------------------------------------------------


 

payments, bonuses, long-term service awards, pension or retirement benefits or
similar payments.  The future value of the shares of Common Stock underlying the
Award is unknown and cannot be predicted with certainty.

 

(e)           The Participant authorizes the Company to use and disclose to any
agent administering the Plan or providing recordkeeping services with respect to
the Plan with such information and data as the Company shall request in order to
facilitate the grant of an Award, the administration of an Award and the
administration of the Plan, and the Participant waives any data privacy rights
he or she may have with respect to such information or the sharing of such
information.

 

10.           Notices.  Except for tax elections under Section 8(b), which shall
be made in the manner specified in Section 8(b), notices required or permitted
by the terms of this Agreement or the Plan shall be given by the Company and the
Participant as set forth in the Plan.

 

11.           Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.

 

12.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the Commonwealth of Massachusetts
and agree that such litigation shall be conducted in the state courts of
Massachusetts or the federal courts of the United States for the District of
Massachusetts.

 

13.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

14.           Entire Agreement.  This Agreement, together with the Plan and the
Notice, constitutes the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof. 
No statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

15.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

16.         Company Signature; Participant Electronic Acknowledgment. An
authorized representative has signed the Agreement below.  By acknowledging your
acceptance of the terms of this Agreement through an electronic acknowledgment
system established by the Company or its designated broker, you agree to be
bound by all of the terms of this Agreement and the Plan.  The Award will not
become effective, and you will therefore have not rights to or in the Award,
until you acknowledge your acceptance of the terms of this Agreement in the
manner required by the Company.

 

3

--------------------------------------------------------------------------------


 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------
